DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on November 9, 2020.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on November 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
       The drawings filed on November 9, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because the drawings from Fig. 1-6 needs better resolution to better appreciate their description and improve their visibility. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In ¶0017, contains the same grammatical error "logit model" and should be corrected to “logic model” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71.
In ¶0027, line 10; the improperly disclosed acronym “OCR” was not properly defined before being abbreviated, according to MPEP § 2111.01.
Figure 6 formula, is not mentioned in the specifications or either in its “Brief Description of the Drawings” section, thus it should be included in accordance to MPEP 608.01 or 37 CFR 1.74.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 8-9  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Firstly, because claims 3 and 9 recite that a “statistically significant number of preliminary survey results”, which the boundaries of how it makes the “preliminary survey results” a “statistically significant number” haven’t been properly disclosed in the applicant’s specifications when referring to ¶0014 and ¶0035, and the meaning of the term “statistically significant” is not clear and indefinite when looking into the recommendations and expert opinions of what is considered a “statistically significant” number when “accumulating data” such as “questionnaires”. Secondly, claim 6 seems to be contradicting the recitation of claim 1 and claim 8 when introducing “question items”.  The applicant recites in claim 6 “consist of” which is a close ended term, meaning is contradicting what primarily what independent claim 1 recites “it comprises…multiple pre-defined question items…corresponding to the question items” and what claim 8 recites with “among the multiple pre-defined question items” which is an open-ended term, and raises the question if  dependent claim 8 can be interpreted and/or could suggest that “some” of the “question items” already recited in claim 6 can be “required question items” but, “cannot be excluded” which makes it unclear. Finally, one wishing to avoid infringement wouldn’t understand the difference between the “question items” that are being excluded and the “question items” that are being interchanged. Therefore, the scope of what is claimed in these claims is not clear for these reasons and is considered to be indefinite. 

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claim 1 is being evaluated where, Step 1: the claimed invention falls under statutory category of a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
in which …is recorded…; …one of the …records multiple [contains] pre-defined question items and raw coefficients of regression corresponding to the question items; an access is made… to make a selection of all of the multiple question items recorded …or selection of arbitrary question items from among all of the question items, as well as to make a decision of whether to compute the resignation/leave-of-absence probability or productivity decline risk… if the selected question items do not include all of the question items, a new regression analysis [is performed] based on the selected question items, computes new coefficients of regression for the selected question items, and records the selected question items and computed new coefficients of regression…; and …computes, as numerical values, the resignation/leave-of-absence probabilities of the individuals belonging to the organization or the prospective new recruits and/or the productivity decline risks of the individuals belonging to the organization, based on response results from the individuals belonging to the organization or the prospective new recruits as well as the raw coefficients of regression or new coefficients of regression, and records computation results…, while also transmitting them… as electronic data and/or outputting them to a paper medium.

These limitations, describe a system for identifying, evaluating and monitoring a user’s productivity and wellness/lifestyle habits to determine resignation/leave-of-absence risks and support smooth personnel management. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing personal behavior or interactions between people by evaluating a recent hire or worker their lifestyle, wellness and productivity habits to evaluate how efficiently they follow rules or instructions inside their job functions to prevent resignations or leave-of-absence incidences that might increase turnover or attrition risks. As disclosed in the specification, this invention is described as a “conventional personnel management assistance systems only seek optimal groupings of employees according to their personality, compatibility, etc., or understand the actual state of their mental instabilities, and are not based on the lifestyle habits and sleep states of individuals; consequently, they are unable to fully prevent the resignation/leave-of-absence risks and productivity decline risks beforehand”. 

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the claims as a whole, while looking for its additional element(s) of an organization terminal; an administration server; processing program; multiple databases individually and in combination, merely is used as a tool to perform the abstract idea (refer to MPEP 2106.05f) and are not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)) after the fact that is directed to an abstract idea that does not integrate a judicial exception into a practical application or provide significantly more. Therefore, this is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claim is found to be directed to the abstract idea identified by the examiner.

As for dependent claim 2, it recites the additional element(s) of a user terminal which is merely used as a tool to perform the abstract idea. Thus, it amounts no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and this additional element(s) does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, this claim is directed to an abstract idea.

Step 2B: For claim 1, these claims recite the additional elements of: an organization terminal; an administration server; processing program; multiple databases and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claim 2: further describes the abstract idea of the personnel management assistance system with a user terminal for potential employees or current employees of an organization to record, transmit and display a questionnaire and the user’s answers.  
Claims 3/9 (directed to claims 1 and 2, respectively): further describes the abstract idea of the personnel management assistance system and the determination of raw coefficients for a regression based on a regression analysis by involving significant statistical numbers of preliminary survey results with objective variable such as “resignation/leave-of-absence probability and/or productivity declining risk” and question items as explanatory variables. 
Claims 4/10/13 (directed to claims 1, 2 and 3, respectively): further describes the abstract idea of the personnel management assistance system and the use of raw and new coefficients for a regression that differ, depending on “resignation/leave-of-absence probability and productivity decline risk” obtained.
Claims 5/11/14/16 (directed to claims 1, 2, 3 and 4, respectively): further describes the abstract idea of the personnel management assistance system’s display of the probability value(s) or qualitative evaluation on a gradual scale based on numerical values.
Claims 6/12/15/17/18 (directed to claims 1, 2, 3, 4 and 5, respectively) and 7/20 (directed to claims 2 and 9, respectively): further describes the abstract idea of the personnel management assistance system, the questionnaire’s criteria used for the multiple pre-defined question items and the extraction of question items responses to transmit a pre-recorded message that recommends the organization to lower the “resignation/leave-of-absence probability and/or productivity decline risk”.
Claims 8/19 (directed to claims 6 and 7, respectively): further describes the abstract idea of the personnel management assistance system, the questionnaire’s criteria used for the multiple pre-defined question items which are required and cannot be excluded.

Therefore, the additional elements previously mentioned above, is/are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 
Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claims 1-5, 9-11, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qamar (U.S. Pub No. 20150269244 A1).
Regarding claim 1: 
A personnel management assistance system that computes at least one of resignation/leave-of-absence probabilities of individuals belonging to an organization and/or prospective new recruits, and productivity decline risks of individuals belonging to the organization, thereby supporting the organization in implementing smooth personnel management, the personnel management assistance system characterized in that: (claim 1)
Qamar teaches:
it comprises an organization terminal used by the organization, and an administration server in which a processing program is recorded and also multiple databases are built; (“the computer system accesses, at a memory location, organization data for an organization (operation 110). For example, the computer system may access the organization data of a company via a data portal using a network (such as the Internet). Note that the organization data may include human-resources data and/or operations data.” ¶0049; Fig 1 (110); Fig 8 (800)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the organization terminal and an administration server are being interpreted as the “computer system” which can access to data through a “data portal” using a “network”. Also, refer to ¶0165-166 for an organization access via the server and ¶0093, ¶0141, ¶0204 and ¶0266 regarding the “analysis module” database retrieval and storage.
the organization terminal is connected online to the administration server; (“For example, the computer system may access the organization data of a company via a data portal using a network (such as the Internet).” ¶0049; Fig 1 (110); Fig 8 (800)) 
one of the databases records multiple pre-defined question items and raw coefficients of regression corresponding to the question items; (“During the analysis technique, analysis module 1330 may receive, via communication interface 1312 and communication module 1328, organization data 1336 for an organization 1338 (which may include the retention data and the potential predictors) and/or optional external data 1340. (Alternatively or additionally, analysis module 1330 may access, at one or more memory locations in memory 1324, organization data 1336 and/or optional external data 1340.) As noted previously, organization data 1336 and/or optional external data 1340 may be regularly or periodically received by computer system 1300. As shown in FIG. 14, which presents a block diagram illustrating data structure 1400, this information may be stored in a data structure (such as a database or an another type of data structure) for subsequent analysis” ¶0141; Fig 13 (1324; 1336); Fig 14 (1400)) Examiner note: Under BRI, the pre-defined question items and raw coefficients are being interpreted as the “features” (refer to ¶0152) found in the “retention data” (refer to ¶0102 and ¶0111) and the “predictors” (refer to ¶0078), respectively. Also, refer to ¶0225 for organizational data details in which includes “satisfaction scores associated with the employees (such as rankings provided by customers, managers or other employees, trainers or coaches, sentiment-analysis data, survey-feedback data, etc.)” and ¶0150 for the adaption of a “Panel Method” to implement “assessment techniques” such as an “employee questionnaire”.
an access is made from the organization terminal to the administration server to make a selection of all of the multiple question items recorded in the one of the databases or selection of arbitrary question items from among all of the question items, as well as to make a decision of whether to compute the resignation/leave-of-absence probability or productivity decline risk, from the administration server; (“As described previously, in an exemplary embodiment the analysis technique may be used to modify the assessment technique. As shown in FIG. 17, which presents a drawing of a user interface 1700, features 1710 in subset 1712 may be displayed in a ranked order along with their corresponding marginal predictive power 1714 (such as R2) in the predictive model and/or the cumulative predictive power 1716. In addition, a graph with drop-off of individuals 1718 during an assessment technique as a function of a length 1720 of the assessment technique (such as the number of questions or pages in a questionnaire) may be displayed.” ¶0172; Fig 17) Examiner note: Also, refer to ¶0173 for “parameters” specifications and adjustment of the selected “factors” to be assessed; ¶0176 for “analysis technique” goal and ¶0186 for “assessment content” evaluation process.  For “retention probabilities” refer to the “Clustering Analysis of Retention Probabilities” starting in ¶0102.
the processing program, if the selected question items do not include all of the question items, performs a new regression analysis based on the selected question items, computes new coefficients of regression for the selected question items, and records the selected question items and computed new coefficients of regression in another of the databases; and (“In some embodiments, calculating the performance metric (operation 114) and/or determining the retention risk (operation 116) involves variance decomposition (into a portion of the variance associated with known sources and another portion of the variance associated with unknown sources) to select factors in the organization data, determine their impact, and to order or cluster the factors in regression models… Then, a series of regression models may be built and evaluated using a training subset of the organization data and/or the optional external data. In these regression models, factors may be removed one at a time, and the remaining factors may be reordered. These permutations and combinations on subsets of the set of factors may provide a table of predictions for the different regression models (i.e., statistical comparison between predictions of the regression models for a test subset of the organization data and/or optional external data relative to the training subset).” ¶0054; Fig 1 (114; 116)) Examiner note: Under BRI, the performance of a new regression analysis based on the selected question items and the computation of their new coefficients is being interpreted as the “predictions for the different regression models” using or reordering “permutations and combinations on subsets of the set of factors”, along with a “training subset”. Also, refer to ¶0081-83 for the filtration of “factors” in the “regression model” and an example.
the processing program computes, as numerical values, the resignation/leave-of-absence probabilities of the individuals belonging to the organization or the prospective new recruits and/or the productivity decline risks of the individuals belonging to the organization, based on response results from the individuals belonging to the organization or the prospective new recruits as well as the raw coefficients of regression or new coefficients of regression, (“Then, computer 212 may calculate the performance metric (operation 218) for the employee. Moreover, computer 212 may determine the retention risk (operation 220) for the employee. Operations 218 and 220 may be repeated multiple times to determine one or more regression models. Additionally, the calculated performance metric and the determined retention risk may be stored at computer 212.” ¶0063; Fig 2 (212; 218; 220)) Examiner note: Also, refer to ¶0067 for employer problems and reasoning details and ¶0078 for “employee flight risk” values used in the “regression models”.
and records computation results in the one of the databases, while also transmitting them to the organization terminal as electronic data and/or outputting them to a paper medium. (“Next, computer 212 may provide (operation 222) and electronic device 210 may receive (operation 224) the calculated performance metric and the determined retention risk. Furthermore, a user of electronic device 210 may provide (operation 226) and computer 212 (operation 228) may receive a request. In response, computer 212 may provide (operation 230) and electronic device 210 may receive (operation 232) the retention suggestion and the associated cost-benefit analysis for the employee.” ¶0064; Fig 2 (230); Fig 3 (310; 312)) Examiner note: Also, refer to ¶0071 for “employee value 310 and retention risk 312” graphical display. 

Regarding claim 2: 
Qamar, as shown in the rejection above, discloses the limitations of claim 1.
Qamar further teaches:
characterized in that the personnel management assistance system further includes a user terminal used by any of the individuals belonging to the organization and/or the prospective new recruits, (“During the analysis technique, the user of electronic device 210 may provide, via network 710, the organization data for the organization to computer 212. In addition, computer 212 may access, via network 710, the optional external data from one or more other computer(s) 712. The organization data and/or the optional external data may be regularly or periodically received by computer 212, such as: hourly, daily or weekly.” ¶0086; Fig 2 (210; 214); Fig 7 (710)) Examiner note: Also, refer to ¶0133 for similar details regarding users such as employee or prospective employees. 
and when the user terminal is connected to the administration server, a questionnaire recorded in the one of the databases is displayed by the processing program on the user terminal and the individual belonging to the organization and/or the prospective new recruit enters responses on the user terminal, after which response results are transmitted online to the administration server, while the computation result is transmitted to the user terminal from the administration server. (“the computer system may run or perform the random effects estimator iteratively for each question in the assessment technique. After this analysis, the computer system may use the estimates produced by the random effects estimator to calculate the marginal effects of each group of responses (e.g., the ‘1’s and ‘2’s) for each day, week, or month until a pre-specified cut-off period. When these marginal effects are plotted on a single graph, they may provide the equivalent of a ‘learning curve’ that, for each group of responses with respect to a single performance metric, reveals: the starting point (i.e., the intersection); the rate of improvement (i.e., the slope); and the plateau (or the curvature). Thus, the marginal effects calculated from the random effects estimator may allow a user of the computer system to visualize the performance spread between individuals who responded in a different way to the content in the assessment technique.” ¶0180; Figs 3-6, 12 and 17) 

Regarding claims 3 and 9: 
Qamar, as shown in the rejection above, discloses the limitations of claims 1 and 2, respectively.
Qamar further teaches:
characterized in that the raw coefficients of regression are determined by a regression analysis based on a statistically significant number of preliminary survey results, by using the resignation/leave-of-absence probability and/or productivity declining risk each as an objective variable, and by using the question items as explanatory variables. (“In particular, using the entropy, a set of factors may be identified in the organization data and/or the optional external data. Then, a series of regression models may be built and evaluated using a training subset of the organization data and/or the optional external data. In these regression models, factors may be removed one at a time, and the remaining factors may be reordered. These permutations and combinations on subsets of the set of factors may provide a table of predictions for the different regression models (i.e., statistical comparison between predictions of the regression models for a test subset of the organization data and/or optional external data relative to the training subset). The average model performance for the factors, the cross-correlations among the factors and/or the ordering of the factors in these predictions may be used to select the polynomial (factors, exponents n and amplitude weights wi) using to calculate the performance metric and/or to determine the retention risk.” ¶0054; Fig 1 (114 and 116)) Examiner note: Also, refer to ¶0078 and ¶0190-194 for the mathematical process involving “content” such as questions.

Regarding claims 4, 10 and 13: 
Qamar, as shown in the rejection above, discloses the limitations of claims 1, 2 and 3, respectively.
Qamar further teaches:
characterized in that the raw coefficients of regression and new coefficients of regression differ depending on which of the resignation/leave-of-absence probability and productivity decline risk is obtained. (“Then, storage and computation engine 2212 may perform a differential analysis of the received organization data relative to a previous instance of the organization data using a causal-dependency and impact-propagation model. In particular, the causal-dependency and impact-propagation model may interact with one or more predetermined machine-learning models (which were generated by machine-learning engines 2216) to determine a set of calculations that need to be performed based on the differential changes in the received organization data. Note that the machine-learning models may include: hazard models or life distribution and related parameter-attrition models, workforce-performance models, attrition-performance pattern-recognition models (such as clustering analysis), psychometric-scoring models (which indicate what the computation results mean in terms of workforce performance), and/or workforce risk-assessment models (which may dynamically, as a function of time, determine the risk of attrition” ¶0240; Fig 22 (2212 and 2216)) Examiner note: Also, refer to ¶0116-117 for an example in where the “different types of incentives” vary per employee and therefore are taken into account to predict their “retention” and calculate their probabilities and ¶0082-83 for another example.

Regarding claims 5, 11, 14 and 16: 
Qamar, as shown in the rejection above, discloses the limitations of claims 1, 2, 3 and 4, respectively.
Qamar further teaches:
characterized in that the computation result is displayed as a probability value or qualitative evaluation on a gradual scale, based on the numerical value. (“Note that the assessment scoring determined from the responses to the assessment technique may be performed in a multi-tiered manner. For example, assessment-item scores within a single scale may be averaged together in order to calculate a single-scale assessment score. Moreover, the single-scale assessment score may be averaged to calculate a single competency score. Furthermore, these competency scores may be averaged to calculate a single performance-factor score. Additionally, these performance factor scores may be compared to predefined cut-off points in order to determine whether a candidate or applicant's score on a single performance factor should be classified as a ‘red,’ a ‘yellow,’ or a ‘green’ score. Next, the red, yellow, and green scores of each performance factor may be aggregated using a truth table in order to calculate a single job-fit factor score.” ¶0182; Figs 3-6; Fig 12) Examiner note: Under BRI and in light of the applicant’s specifications in ¶0028, the result display of a qualitative evaluation on a gradual scale is being interpreted as the “assessment-item scores within a single scale” for a certain employee or prospective employee which is later combined with other “data streams” to identify “assessment content” to improve accuracy in predictions (See ¶0186-187). Also, refer to ¶0183 for numerical values as percentages of “certainty” and ¶0072 for scales being moved gradually in an interface when showing employees “aggregated value and retention risk” for different managers.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8, 12, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar (U.S. Pub No. 20150269244 A1) in view of Scarborough (U.S. Pub No. 20050246299 A1) in further view of Association between work role stressors and sleep quality (referred to as Iwasaki hereafter by the examiner).
Regarding claims 6, 12, 15, 17 and 18: 
Qamar, as shown in the rejection above, discloses the limitations of claims 1, 2, 3, 4 and 5, respectively.
Qamar does not explicitly teaches the following limitation(s) and/or that could provide a clearer example of question items, however, Scarborough teaches:
characterized in that the multiple pre-defined question items consist of age, sex, family structure, living situation, condition of household budget, interaction with family and friends, practical support from family and friends, reading habits, having hobbies or not, regularity of meal times, eating breakfast/lunch/dinner or not, amounts of vegetables/seaweeds/mushrooms eaten, amounts of meat/soybean/egg products eaten, amounts of seafood/shellfish eaten, amount of iron intake, condition of intake of other minerals, frequency of eating out, frequency of drinking alcoholic beverages, consumption of alcoholic beverages, frequency of caffeine intake during nighttime, amount of caffeine intake during nighttime, frequency of having a nightcap, commuting route, normal exercise level, resignation history, condition of use of electronic devices during nighttime, change in body weight since the end of growth period, illumination intensity from sunrise to wakeup time, illumination intensity during daytime, illumination intensity after sunset, sleeping time on weekdays, midpoint of sleeping hours on weekdays, variation in sleeping hours on weekdays, sleeping time on weekends/holidays, midpoint of sleeping hours on weekends/holidays, absolute value of difference in midpoint of sleeping hours between weekdays and weekends/holidays, whether or not to go to bed even when not sleepy, and Pittsburgh Sleep Quality Index question items.  (“When selecting new questions, it may be advantageous to employ the services of an industrial psychologist who can evaluate the job and determine appropriate job skills. The psychologist can then determine an appropriate question to be asked to identify a person who will fit the job.” ¶0099; Fig 1 (122, 112); Fig 7 (712) Fig 14C (1442); Fig 14D (1462); See Table 1-5 for question item examples) Examiner note: Under BRI, the different and multiple pre-defined question items are being interpreted in terms of functionality in where an administrator or recruiter can ask these specific questions after using an “industrial psychologist” that can determine “appropriate question[s] to be asked to identify a person who will fit the job” or to evaluate resignation/leave-of-absence probability or productivity decline risks, while it is being included as “pre-hire” (refer to ¶0073; ¶0141 and ¶0151) or “post-hire” data (refer to ¶0045 and ¶0074). Also, refer to ¶0115 for “criterion validation” which include measuring “biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities, as well as traditional employment-related information”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Qamar with the ability of specifying question items that fall under habit categories such as diet, wellness, work-related history, lifestyle, etc. as taught by Scarborough because first of all, these specific pre-defined question items are reciting non-functional descriptive material meaning that those skilled in the art will become readily apparent to use variations of the specific question items with the help of an “industrial psychologist” (as explained in ¶0009-11) with the combination of “bio-data” and “psychometrics” (refer to ¶0238) and “artificial intelligence” (refer to ¶0014-18) and because “The synergistic effect between the two classes of question[s (mix of bio-data and psychometrics)] became apparent when models were generated using exclusively one class or the other (using only psychometrics or only bio-data questions). With comparable numbers of inputs, these models performed significantly worse than their more diverse counterparts. These results are particularly interesting since psychological assessments typically do not include responses from such diverse classes of questions.” (Scarborough; ¶0285).

Neither Qamar or Scarborough teaches the Pittsburgh Sleep Quality Index (PSQI) question item (indicated with a bracket “[…]” above), however, Iwasaki teaches: “The PSQI, therefore, offers a more comprehensive assessment that can be used to estimate sleep quality in each component. Due to the limitations of methods used in previous studies, this study was performed to provide a more comprehensive and detailed survey of the association between sleep quality and work-related stressors.” ¶1, line 12, Introduction section, p. 172; Table 3 and 4) Examiner note: Under BRI and in accordance to the applicant’s specifications in ¶0015-16, the PSQI is interpreted as the question items seen in Table 4. Also, refer to ¶1-3, Methods section, p. 172 for more details and ¶4, Results section, p.173 to learn about the regression analysis done.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Qamar with the ability of using question items derived from “Pittsburgh Sleep Quality Index (PSQI)”, as taught by Iwasaki because in accordance to the applicant’s specifications in ¶0015-16, the PSQI is an “internationally-known medical questionnaire” which means it would be “obvious to try” and incorporate some or all of its question items to study correlations between “resignation/leave-of-absence probability or productivity decline risks” and a recruiting candidate or tracking employees’ lifestyle and health habits which can either positively or negatively affect their productivity or performance levels depending on the work-related stressors, as Iwasaki reported what the study found: “high role stress was significantly associated with reported sleep problems, including problems with global sleep quality, sleep disturbance, use of sleep medication and daytime dysfunction” (Iwasaki; ¶1, Discussion section, p. 174) and because “The PSQI, therefore, offers a more comprehensive assessment that can be used to estimate sleep quality in each component. Due to the limitations of methods used in previous studies, this study was performed to provide a more comprehensive and detailed survey of the association between sleep quality and work-related stressors”. (Iwasaki; ¶2, Introduction section, p. 172)

Regarding claims 7 and 20: 
Qamar, as shown in the rejection above, discloses the limitations of claims 2 and 9, respectively.
Qamar further teaches:
and the processing program, depending on responses to the question items, extracts a pre-recorded message for lowering the resignation/leave-of-absence probability and/or productivity decline risk, and transmits the message to the organization terminal and/or user terminal. (“The combination of the calculated performance metric, the determined retention risk, the retention suggestion and/or the cost-benefit analysis may provide the manager or the representative information with which to make informed decisions about managing the employees of the organization, thereby allowing the organization to reduce attrition and the associated retention cost. In particular, method 100 may be used to identify, on an individual-specific basis, who are the flight risks from an organization and how best to intervene to prevent the loss of valuable employees” ¶0059; Fig 1 (100)) Examiner note: Also, refer to ¶0058 for an example and ¶0074-75 for more information details.

Qamar does not explicitly teaches the following limitation(s) and/or that could provide a clearer example of question items, however, Scarborough teaches:
characterized in that the multiple pre-defined question items include reading habits, having hobbies or not, regularity of meal times, eating breakfast/lunch/dinner or not, amounts of vegetables/seaweeds/mushrooms eaten, amounts of meat/soybean/egg products eaten, amounts of seafood/shellfish eaten, amount of iron intake, condition of intake of other minerals, frequency of eating out, frequency of drinking alcoholic beverages, consumption of alcoholic beverages, frequency of caffeine intake during nighttime, amount of caffeine intake during nighttime, frequency of having a nightcap, normal exercise level, condition of use of electronic devices during nighttime, change in body weight since the end of growth period, illumination intensity from sunrise to wakeup time, illumination intensity during daytime, illumination intensity after sunset, sleeping time on weekdays, variation in sleeping hours on weekdays, sleeping time on weekends/holidays, absolute value of difference in midpoint of sleeping hours between weekdays and weekends/holidays, and whether or not to go to bed even when not sleepy, (“When selecting new questions, it may be advantageous to employ the services of an industrial psychologist who can evaluate the job and determine appropriate job skills. The psychologist can then determine an appropriate question to be asked to identify a person who will fit the job.” ¶0099; Fig 1 (122, 112); Fig 7 (712) Fig 14C (1442); Fig 14D (1462); See Table 1-5 for question item examples) Examiner note: Under BRI, the different and multiple pre-defined question items are being interpreted in terms of functionality in where an administrator or recruiter can ask these specific questions after using an “industrial psychologist” that can determine “appropriate question[s] to be asked to identify a person who will fit the job” or to evaluate resignation/leave-of-absence probability or productivity decline risks, while it is being included as “pre-hire” (refer to ¶0073; ¶0141 and ¶0151) or “post-hire” data (refer to ¶0045 and ¶0074). Also, refer to ¶0115 for “criterion validation” which include measuring “biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities, as well as traditional employment-related information”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Qamar with the ability of specifying and including question items that fall under habit categories such as diet, wellness, work-related history, lifestyle, etc. as taught by Scarborough because first of all, these specific pre-defined question items are reciting non-functional descriptive material meaning that those skilled in the art will become readily apparent to use variations of the specific question items with the help of an “industrial psychologist” (as explained in ¶0009-11) with the combination of “bio-data” and “psychometrics” (refer to ¶0238) and “artificial intelligence” (refer to ¶0014-18) and because “The synergistic effect between the two classes of question[s (mix of bio-data and psychometrics)] became apparent when models were generated using exclusively one class or the other (using only psychometrics or only bio-data questions). With comparable numbers of inputs, these models performed significantly worse than their more diverse counterparts. These results are particularly interesting since psychological assessments typically do not include responses from such diverse classes of questions.” (Scarborough; ¶0285).

Regarding claims 8 and 19: 
Qamar, as shown in the rejection above, discloses the limitations of claims 6 and 7, respectively.
Qamar does not explicitly teaches the following limitation(s) and/or that could provide a clearer example of question items, however, Scarborough teaches:
characterized in that, among the multiple pre-defined question items, reading habits, having hobbies or not, regularity of meal times, eating breakfast/lunch/dinner or not, amounts of vegetables/seaweeds/mushrooms eaten, amounts of meat/soybean/egg products eaten, amounts of seafood/shellfish eaten, amount of iron intake, condition of intake of other minerals, frequency of eating out, frequency of drinking alcoholic beverages, consumption of alcoholic beverages, frequency of caffeine intake during nighttime, amount of caffeine intake during nighttime, frequency of having a nightcap, normal exercise level, condition of use of electronic devices during nighttime, change in body weight since the end of growth period, illumination intensity from sunrise to wakeup time, illumination intensity during daytime, illumination intensity after sunset, sleeping time on weekdays, variation in sleeping hours on weekdays, sleeping time on weekends/holidays, absolute value of difference in midpoint of sleeping hours between weekdays and weekends/holidays, and whether or not to go to bed even when not sleepy, are required question items that cannot be excluded (“When selecting new questions, it may be advantageous to employ the services of an industrial psychologist who can evaluate the job and determine appropriate job skills. The psychologist can then determine an appropriate question to be asked to identify a person who will fit the job.” ¶0099; Fig 1 (122, 112); Fig 7 (712) Fig 14C (1442); Fig 14D (1462); See Table 1-5 for question item examples) Examiner note: Under BRI, the different and multiple pre-defined question items are being interpreted in terms of functionality in where an administrator or recruiter can ask these specific questions after using an “industrial psychologist” that can determine “appropriate question[s] to be asked to identify a person who will fit the job” or to evaluate resignation/leave-of-absence probability or productivity decline risks, while it is being included as “pre-hire” (refer to ¶0073; ¶0141 and ¶0151) or “post-hire” data (refer to ¶0045 and ¶0074). Also, refer to ¶0115 for “criterion validation” which include measuring “biographic or life history differences, standardized tests of mental ability, personality traits, work attitudes, occupational interests, work-related values and beliefs, and tests of physical capabilities, as well as traditional employment-related information”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Qamar with the ability of specifying and including question items that cannot be excluded and that fall under habit categories such as diet, wellness, work-related history, lifestyle, etc. as taught by Scarborough because first of all, these specific pre-defined question items are reciting non-functional descriptive material meaning that those skilled in the art will become readily apparent to use variations of the specific question items with the help of an “industrial psychologist” (as explained in ¶0009-11) with the combination of “bio-data” and “psychometrics” (refer to ¶0238) and “artificial intelligence” (refer to ¶0014-18) and because “The synergistic effect between the two classes of question[s (mix of bio-data and psychometrics)] became apparent when models were generated using exclusively one class or the other (using only psychometrics or only bio-data questions). With comparable numbers of inputs, these models performed significantly worse than their more diverse counterparts. These results are particularly interesting since psychological assessments typically do not include responses from such diverse classes of questions.” (Scarborough; ¶0285).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parmar (U.S. Pub No. 20130166358 A1) is pertinent because it teaches “techniques for determining whether employment of an employee will end, such as determining a risk of attrition for an employee. In some embodiments, one or more types of employment information for an employee may be evaluated and weighted to determine a likelihood that employment of the employee will end.”
Cline (U.S. Pub No. 20130290210 A1) is pertinent because it is “A system and method for automating pre-employment assessment includes a job analysis engine to receive end-user preferences of a target job, an automated job mapping, validation engine in communication with the job analysis engine, where the automated job mapping, validation engine is to receive end-user performance metrics for the target job, and workflow logic and automation in communication with the automated job mapping, validation engine, where the workflow logic and automation are to provide an end-user employee-selection model.”
Perls (U.S. Pub No. 20070118398 A1) is pertinent because it “relates to techniques for evaluating a person's health and to providing health advice to the person based on the evaluation.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687